Title: From George Washington to Major General William Howe, 30 July 1776
From: Washington, George
To: Howe, William



Sir
Head Qrs New York July 30. 1776

Lieutt Colo. Pattison, Adjt Genl of the Army under your command at the Interview between us, having proposed an Exchange of Mr Lovel for Govr Skeene, I am authorized to inform you that the Congress have not only approved of this proposition but Judging that a Genl exchange of prisoners will be attended with mutual convenience and pleasure to both parties, have empowered their Commanders in each department to negociate one in the following manner “Continental officers for those of equal rank, either in the Land or Sea service, Soldier for Soldier, Sailor for Sailor & Citizen for Citizen.[”]

They have also particularly mentioned the exchange of Col. Ethan Allan for any Officer of the same or inferior rank.
You will be pleased to signify the time & place for that of Mr Lovell & Govr Skeene that I may give direction for the latter to be ready who is now at Hartford about 120 Miles from hence; also to favor me with your Sentiments as well on the proposition respecting Colo. Allan as on the Subject of a Genl Exchange. I have the honor to be with due respect Sir Your Most Obedt Servt

G. W.

